              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                               :     Civil No. 1:15-CV-918
                                             :
      Plaintiff,                             :
                                             :
            v.                               :
                                             :     (Magistrate Judge Carlson)
COMMONWEALTH OF                              :
PENNSYLVANIA, DEPT. OF                       :
CORRECTIONS, et al.,                         :
                                             :
      Defendants.                            :

                        MEMORANDUM AND ORDER

I.    Factual Background

            A. Litigation History

      The plaintiff, Dawn Brown, is a former employee of the Pennsylvania

Department of Corrections. In 2015, Brown brought a series of sweeping workplace

discrimination claims against her former employers. The instant case was not

Brown’s first lawsuit against the Department of Corrections. Previously in 2014,

Brown had filed a sexual harassment lawsuit against her employer relating to alleged

acts of sexual harassment and retaliation which took place beginning in 2009. Brown

v. Dep’t. of Corrections, Civil No. 1:14-CV-201. In 2017, the court granted summary

judgment in favor of all of the defendants, except one defendant who had not been


                                         1
served by Brown. Brown then voluntarily dismissed her lawsuit as to this remaining

defendant.

      In the meanwhile, Brown filed this second workplace discrimination lawsuit

in 2015. This case has been pending for nearly six years. Over the span of this

longstanding litigation, the remaining claims in Brown’s lawsuit have been

narrowed considerably. At this juncture, Brown’s sole remaining legal claim is an

allegation that she was discharged in July of 2015 in retaliation for the exercise of

her First Amendment rights.

      Specifically, Brown alleges that she made reports to the FBI and the Governor

of Pennsylvania in December 2014 regarding concerns about inmates using cell

phones at SCI Camp Hill. (Doc. 70-2, at 1-2). She also claims to have told numerous

coworkers that she had made these reports. (Id., at 2). She alleges that her reports to

the FBI and the Governor resulted in more disciplinary action taken against her. In

particular, on January 13, 2015, Brown received disciplinary action for an incident

in which she was accused of leaving her post without proper relief or approval, acting

inappropriately after an incident that involved Brown using her unregistered

personal handcuffs, refusing to follow direct orders given by her superiors, and

possessing a controlled substance without permission. (Doc. 53-5, at 2-5; Doc. 53-

31). Brown disputes that she acted inappropriately with respect to all of this




                                          2
disciplinary action, and thus, she filed a complaint with the EEOC against the DOC

on January 15, 2015. (Doc. 70-2, at 17).

      Brown later filed criminal complaints against the DOC in the Magisterial

District Court No. 13-3-02 and with the Cumberland County District Attorney’s

Office in April and July of 2015, respectively. (Id., at 17-18). These complaints

concerned Brown’s allegations of the DOC’s violations of the right-to-know laws

and its failure to investigate an alleged attempted rape of Brown by another

correctional officer. (Id.) Subsequently, on July 30, 2015, Brown spoke with a news

outlet regarding the retaliation she was experiencing at SCI Camp Hill. (Id., at 18).

       Brown then received what she alleges was a retaliatory termination letter

dated July 30, 2015, which stated that her employment with the DOC would be

terminated, effective on July 31, 2015. (Doc. 53-5). While Brown insists that the

decision to terminate her employment was taken in retaliation for the exercise of her

First Amendment rights, the termination letter sets forth numerous instances of

misconduct by Brown that the DOC stated were the reasons for Brown’s termination.

These incidents included: the January 13, 2015 incident involving Brown’s use of

personal handcuffs and inappropriate behavior, which included disobeying a direct

order from her superior and her possession of a controlled substance without

permission; her refusal on December 25, 2014 to work a mandated double shift; her

inappropriate email to the Deputy Superintendent on December 7, 2014; and

                                           3
inappropriate messages posted on social media, which included the names of

correctional staff and inmates at Camp Hill. (Id.) The letter noted that Brown had

prior instances of discipline in 2012 and 2013 for ethics code violations, which had

included final warnings. (Id., at 5).

             B. Brown’s Spoliation Motion

      Brown is now representing herself in this lawsuit, her previous counsel having

withdrawn due to irreconcilable conflicts with the plaintiff. (Docs. 104-112). In this

capacity, acting as her own counsel Brown has filed a spate of motions, including a

motion for spoliation sanctions, which invites the court to draw an adverse inference

from the alleged failure of the Commonwealth to produce certain items in the course

of discovery. (Doc. 163). These items include records relating to the January 2015

handcuffing incident which resulted in disciplinary sanctions against Brown; various

prison videos; Brown’s leave and personnel records; records from Brown’s past

EEO proceedings; prison policy statements; an email that Brown allegedly sent to

the Secretary of Corrections; and disciplinary files relating to another DOC

employee, Todd Smith.

             C. The Defendants’ Response

      The defendants have responded to this motion for spoliation sanctions by

noting that they have produced more than 4,000 pages of material to Brown in the

course of this protracted litigation. (Doc. 170). The defendants also note that the

                                          4
discovery deadline in this case passed in October of 2018, and some of the items that

Brown now asserts warrant spoliation sanctions were not requested in a timely

manner by the plaintiff. (Id.)

      As for Brown’s specific requests which inspired this sanctions motion, the

defendants have stated as follows: First, with respect to the January 2015

handcuffing incident and Brown’s request for production of a handcuff registry, this

registry was not produced because only an active listing of the handcuff registry is

maintained. Thus, as soon as an update is made to the registry, the prior version of

the handcuff registry is edited and no longer exists in a form which can be retrieved.

In this case, Brown made a request in 2017 for the handcuff registry for a time period

of 2006-2015 but the defendants were unable to produce the registry for the

requested time period because such a log no longer existed.

      Likewise, with respect to Brown’s request for video footage of the events

pertaining to her attempts to get her handcuffs returned to her, this video footage

was not requested during discovery, and the deadline to seek additional discovery

has passed. The defendants do not plan to use such video, if it exists, at trial but have

made all disciplinary records and related reports available at trial, which may be used

by Brown with respect to any discipline she received related to the handcuffing

incident.



                                           5
      Brown’s request for spoliation sanctions against the defendants due to the

alleged failure to produce EEOC records faces similar hurdles. First, it appears that

these records were not timely requested by the plaintiff during the course of

discovery. In any event, the defendants will have her 2012 EEOC Charge and her

2016 EEOC Charge available at trial with their exhibits.

      Further, Brown’s motion alluded to a request for video footage of some

unspecified incident at an unidentified date in the prison dining hall. This lack of

specificity makes a response to the discovery demand challenging. According to the

defendants, they do not plan to use such video, if it exists, at trial but they will have

all disciplinary records and related reports available at trial, which may be used by

Brown in regards to any discipline she received related to a dining hall incident.

      With respect to Brown’s demand for access to confidential prison policies, it

is reported that the parties have reached an appropriate confidentiality agreement

addressing this issue and Brown will have access to this information, subject to the

terms of the confidentiality agreement. Likewise, the defendants will make the

personnel and leave records requested by Brown available for her use at trial.

      As for Brown’s request for a copy of an email which she allegedly sent to the

Secretary of Corrections, defendants note that they are hampered in any search by

Brown’s lack of specificity and timeliness in making this request. Specifically, the

defendants state that no date or other specifying information was included in this

                                           6
request, and thus the defense is unsure of what specific email Brown may be seeking

and there is no record that any such emails were requested during discovery.

However, the defendants may have some of emails from Brown and are trying to

locate any emails sent by her to Secretary Wetzel in the case file and if any emails

are located, they will be made available to the plaintiff.

      Finally, as to Brown’s request for production of disciplinary records

pertaining to another DOC employee, Todd Smith, the defendants note that in July

of 2017, they notified the plaintiff that they would not be producing any such highly

sensitive personnel records because there were no legal claims related to Smith in

her complaint.

             D. Recent Developments

      This motion for adverse inference spoliation sanctions is now fully briefed

and is therefore ripe for resolution. There have, however, been a number of recent

developments which in our view effect our treatment of this motions. In particular,

the parties have consented to magistrate judge jurisdiction for the trial of this case

and have further agreed to pursue a non-jury trial of this matter. (Doc. 192, 193,

195). We have also conducted a pre-trial conference in this case, requested the

defense to further review Ms. Brown’s discovery requests, and have received a

response from the defense which, in the main, indicates that no further relevant

evidence has been found. (Doc. 196).

                                           7
      All of these recent events influence us in ruling on this motion, which seeks

an adverse inference at trial due to the alleged spoliation of evidence. In particular,

the non-jury trial of this case reduces the urgency and necessity of pre-trial

evidentiary rulings like those sought here since:

      [A]ny concern about juror confusion is obviated, and the Court is well-
      positioned to make judgments regarding the admissibility of evidence
      within the context of the trial itself. Indeed, although courts will rule
      on motions in limine in advance of bench trials in appropriate cases,
      Velez v. Reading Health System, 2016 WL 9776079 (E.D. Pa. Feb. 24,
      2016), they often will find it unnecessary to do so because the concerns
      over prejudice or confusion to a jury are absent. See 9 Charles A.
      Wright & Arthur R. Miller, Federal Practice and Procedure Civil 3d §
      2411 (3d ed. 2008); see also United States v. Brown, 2017 WL 219521
      (N.D. Ill. Jan. 19, 2017) (noting that concerns over the potential for
      prejudice from improper evidence “are minimal in bench trials ...
      rulings on motions in limine are less important.”); Alan L. Frank Law
      Assocs., P.C. v. OOO RM Invest, 2016 WL 9348064 (S.D. Fla. Nov.
      30, 2016).

Buhler Versatile Inc. v. GVM, Inc., No. 1:17-CV-00217, 2018 WL 6062307, at *5

(M.D. Pa. Nov. 20, 2018).

      Nonetheless, recognizing Ms. Brown’s status as a pro se litigant, we are

addressing this motion to provide her with some guidance moving forward in this

litigation. In this case, because we believe that Brown has not made a sufficient

showing to justify the extraordinary relief that she seeks, for the reasons set forth

below, the motion to compel will be denied. However, at trial the plaintiff may

attempt to elicit any testimony regarding intentional spoliation of evidence from the

witnesses and may argue such adverse inferences that this trial testimony permits.
                                          8
      II.    Discussion

      Rulings regarding the proper scope of discovery are matters consigned to the

court’s discretion and judgment. A court’s decisions regarding the conduct of

discovery will be disturbed only upon a showing of abuse of that discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching

discretion also extends to rulings by United States Magistrate Judges on discovery

matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . ., “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under the standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves substantial
      deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 2735702, at *1 (D.N.J. Sept. 27, 2010).




                                          9
         The exercise of this discretion is guided, however, by certain basic principles.

In this case, the plaintiff’s motion to compel invites the court to draw and adverse

inference against the defendants based upon alleged spoliation of evidence. In

making this request, however, the plaintiff must be mindful of the precise and

exacting standards which govern spoliation claims. “Spoliation occurs where: the

evidence was in the party's control; the evidence is relevant to the claims or defenses

in the case; there has been actual suppression or withholding of evidence; and, the

duty to preserve the evidence was reasonably foreseeable to the party.” Bull v.

United Parcel Serv., Inc., 665 F.3d 68, 73 (3d Cir. 2012) (emphasis added). On this

score,

         In assessing a spoliation claim: “[R]elevant authority requires that four
         (4) factors be satisfied for the rule permitting an adverse inference
         instruction to apply: 1) the evidence in question must be within the
         party's control; 2) it must appear that there has been actual suppression
         or withholding of the evidence; 3) the evidence destroyed or withheld
         was relevant to claims or defenses; and 4) it was reasonably foreseeable
         that the evidence would later be discoverable.”

Victor v. Lawler, No. 3:08-CV-1374, 2011 WL 1884616, at *2–3 (M.D. Pa. May

18, 2011), on reconsideration, No. 3:08-CV-1374, 2011 WL 4753527 (M.D. Pa. Oct.

7, 2011).

         In practice, spoliation litigation rarely turns on issues relating to the first two

aspects of this four-part test. In most instances, it is self-evident that: “[1] the

evidence was in the party's control; [and] [2] the evidence is relevant to the claims

                                             10
or defenses in the case.” Bull, 665 F.3d at 73. Rather, the critical issues in assessing

whether spoliation inferences are proper typically revolve around the latter two

aspects of this four-part test; namely, whether: “[3] there has been actual suppression

or withholding of evidence; and, [4] the duty to preserve the evidence was

reasonably foreseeable to the party.” Id.

      Turning first to the duty to preserve, the applicable benchmark in this regard

is whether that duty was “reasonably foreseeable to the party.” Id. “[T]he question

of reasonable foreseeability is a ‘flexible fact-specific standard that allows a district

court to exercise the discretion necessary to confront the myriad factual situations

inherent in the spoliation inquiry.’” Bull, 665 F.3d at 77-78 (quoting Micron

Technology, Inc. v. Rambus, Inc., 645 F.3d 1311, 1320 (Fed. Cir. 2011)). Thus, a

party that reasonably anticipates litigation has an affirmative duty to preserve

relevant evidence. Baliotis v. McNeil, 870 F.Supp. 1285, 1290 (M.D. Pa. 1994). As

one court has observed in this regard:

      Whether a duty to preserve evidence is reasonably foreseeable is
      evaluated objectively. Bull, 665 F.3d at 78. “[T]he question of
      reasonable foreseeability is a ‘flexible fact-specific standard that allows
      a district court to exercise the discretion necessary to confront the
      myriad factual situations inherent in the spoliation inquiry.’ ” Id. at 77–
      78 (internal quotation omitted). “While a litigant is under no duty to
      keep or retain every document in its possession, even in advance of
      litigation, it is under a duty to preserve what it knows, or reasonably
      should know, will likely be requested in reasonably foreseeable
      litigation.” Mosaid, 348 F.Supp.2d at 336 (internal quotation omitted).


                                            11
Bozic v. City of Washington, Pa., 912 F. Supp. 2d 257, 267 (W.D. Pa. 2012). This

foreseeability requirement is expressly incorporated into Rule 37 of the Federal

Rules of Civil Procedure, which provides that a spoliation inference is only

warranted “[i]f electronically stored information that should have been preserved in

the anticipation or conduct of litigation is lost because a party failed to take

reasonable steps to preserve it.” Fed. R. Civ. P. 37(e) (emphasis added).

      However, a finding that a party had a duty to preserve evidence that was lost

will not, by itself, warrant a finding of spoliation. The party seeking a spoliation

finding must also prove a culpable state of mind. In this respect:

     For the [spoliation] rule to apply ... it must appear that there has been an
     actual suppression or withholding of the evidence. No unfavorable
     inference arises when the circumstances indicate that the document or
     article in question has been lost or accidentally destroyed, or where the
     failure to produce it is otherwise properly accounted for. See generally
     31A C.J.S. Evidence § 156(2); 29 Am.Jur.2d Evidence § 177 (“Such a
     presumption or inference arises, however, only when the spoliation or
     destruction [of evidence] was intentional, and indicates fraud and a desire
     to suppress the truth, and it does not arise where the destruction was a
     matter of routine with no fraudulent intent.”). Brewer, 72 F.3d at 334
     (emphasis added). Therefore, a finding of bad faith is pivotal to a
     spoliation determination. This only makes sense, since spoliation of
     documents that are merely withheld, but not destroyed, requires evidence
     that the documents are actually withheld, rather than—for instance—
     misplaced. Withholding requires intent.

Bull, 665 F.3d at 79 (emphasis added and in original).



                                         12
      Judged against these settled legal benchmarks, we find at this time that Brown

simply has not made out a sufficient threshold showing to justify a pre-trial

spoliation adverse inference determination, the sanction she requests. In our view,

this motion founders on a series of obstacles. First, given the tardiness of these

requests, their lack of specificity, and the defendants’ report that many of the items

sought by Brown no longer exist, there is an insufficient showing of a foreseeable

need to preserve this evidence. Brown cannot create a duty to preserve in the abstract

or out of some speculative ether. Rather it is well-settled that “the question of

reasonable foreseeability is a ‘flexible fact-specific standard that allows a district

court to exercise the discretion necessary to confront the myriad factual situations

inherent in the spoliation inquiry.’” Bull, 665 F.3d at 77-78 (quoting Micron

Technology, Inc., 645 F.3d at 1320). In this case, as we confront the myriad factual

situations inherent in the spoliation inquiry, it appears that some of the items that

now form the basis of Brown’s motions were not requested in a timely fashion, or

were part of vague and broadly framed requests that were not amenable to a simple

response. Further, some of the items sought by Brown, like the handcuff registry,

reportedly do not exist.

      Furthermore, in other instances, Brown seeks spoliation sanctions even

though the defense has agreed to produce information she seeks, such as her own

leave records or EEOC files. Concluding as we do that Brown simply has not made

                                         13
a sufficient showing of a duty to preserve some of the materials that she now seeks,

we also find at this time that there is insufficient evidence to warrant the suggestion

of bad faith on the defendants’ part justifying a pre-trial ruling imposing spoliation

sanctions upon the defendants. Conducting this fact-specific inquiry, we simply

cannot conclude at this juncture that Ms. Brown has shown that the defendants

intentionally destroyed any evidence when the need to preserve those messages was

completely unclear. Therefore, as to both of these elements of a spoliation claim,

Brown has not made the initial showing that would be necessary to justify pretrial

spoliation sanctions ruling. Having reached these conclusions, we will deny Brown’s

motion for adverse inference spoliation sanctions at the present. (Doc. 163).

However, at trial the plaintiff may attempt to elicit any testimony regarding

intentional spoliation of evidence from the witnesses and may argue such adverse

inferences that this trial testimony permits.

      An appropriate order follows.




                                          14
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                               :     Civil No. 1:15-CV-918
                                             :
      Plaintiff,                             :
                                             :
            v.                               :
                                             :     (Magistrate Judge Carlson)
COMMONWEALTH OF                              :
PENNSYLVANIA, DEPT. OF                       :
CORRECTIONS, et al.,                         :
                                             :
      Defendants.                            :

                                     ORDER

      And now this 13th day of May 2021, in accordance with the accompanying

Memorandum, the plaintiff’s motion for adverse inference spoliation sanctions.

(Doc. 163) is DENIED without prejudice. However, at trial the plaintiff may attempt

to elicit any testimony regarding intentional spoliation of evidence from the

witnesses and may argue such adverse inferences that this trial testimony permits.




                                             S/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                        15
